United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se

Docket No. 11-690
Issued: October 13, 2011

Case submitted on the record

Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2011 appellant filed a timely appeal from a September 2, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) affirming the termination of her
compensation benefits, and an October 14, 2010 nonmerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage loss and
medical compensation benefits effective June 7, 2010 on the grounds that accepted right shoulder
injuries had ceased without residuals; (2) whether appellant established continuing disability on
and after June 7, 2010; and (3) whether OWCP properly denied appellant’s request for
reconsideration.

1

5 U.S.C. § 8101 et seq.

On appeal, appellant asserts that OWCP wrongfully failed to consider new, relevant
medical evidence submitted on reconsideration. She also contends that an impartial medical
examiner’s opinion was based on an incomplete history as OWCP did not include 1996 imaging
studies in the statement of accepted facts.
FACTUAL HISTORY
This is appellant’s second appeal before the Board in this case. By decision dated
November 3, 1998,2 the Board affirmed OWCP’s November 27, 1997 decision denying her
request for an oral hearing and reversed OWCP’s April 21 and August 27, 1997, February 23 and
March 30, 1998 decisions affirming an August 9, 1996 decision terminating appellant’s wageloss compensation benefits on the grounds she refused an offer of suitable work. The Board
found that OWCP did not establish that the offered position was suitable work under 5 U.S.C.
§ 8106(c)(2), as there was no contemporaneous medical evidence supporting that appellant could
perform the physical requirements of the offered position. The law and the facts of the case as
set forth in the Board’s prior decision and order are incorporated by reference.
OWCP accepted that, on October 26, 1988, appellant, then a 42-year-old distribution
clerk, sustained a herniated nucleus pulposus at L4-5 and a spinal subluxation from C5 to T3
when she lifted a sack of mail. Appellant had undergone five back injuries from 1977 to
January 7, 1988 while working at the employing establishment. She stopped work on
October 26, 2008 and did not return. Appellant received wage-loss compensation. A June 19,
1989 lumbar magnetic resonance imaging (MRI) scan and August 28, 1989 lumbar myelogram
showed a small ventral herniation at L4-5 with minor compression of the thecal sac and right L5
nerve root. Appellant sustained musculoskeletal back pain due to a March 24, 1995
nonoccupational motor vehicle accident. A June 21, 1996 lumbar MRI scan showed a minimal
L5-S1 disc bulge with mild degenerative changes at L4-5 and L5-S1.
OWCP obtained additional medical evidence during the pendency of the prior appeal. In
an August 11, 1998 report, Dr. Merton B. Shure, a second opinion physician,3 noted L5-S1
tenderness on examination. He opined that appellant had fully recovered.
In an April 5, 1999 report, Dr. Clifford W. Roberson, an attending orthopedic surgeon,
found a good range of lumbar motion, a normal gait, a normal neurologic examination of both
lower extremities, negative straight leg raising tests bilaterally, no muscular weakness or
atrophy, and a “[g]eneralized decreased sensation to pinprick.” He diagnosed a herniated L4-5
disc by previous MRI scan and chronic lumbosacral strain. Dr. Roberson found that appellant
had attained maximum medical improvement and was totally and permanently disabled for
work.4

2

Martha A. McConnell, 50 ECAB 129 (1998).

3

Dr. Shure’s field of specialty is not of record.

4

There is no medical evidence of record dated between May 1999 and June 2003. Appellant submitted July 9,
2003 unsigned hospital discharge instructions for “back pain.”

2

In an April 13, 2004 report, Dr. Simon E. Portee, an attending internist, related
appellant’s complaints of lumbar pain, with weakness and numbness in both legs. He diagnosed
degenerative disc disease, a herniated nucleus pulposus, lumbar pain and intervertebral disc
displacement. Dr. Portee found appellant totally and permanently disabled for work.
On May 25, 2007 OWCP obtained a second opinion from Dr. Alexander N. Doman, a
Board-certified orthopedic surgeon. A copy of the medical record and statement of accepted
facts were provided for his review. Dr. Doman related appellant’s account of pain in all
extremities and nonanatomic stocking anesthesia in the right leg. On examination, he found
lumbosacral tenderness to palpation, normal lower extremity reflexes, normal sensation, and no
muscular atrophy or weakness. Dr. Doman stated that spinal x-rays were normal. He opined
that appellant was malingering. Dr. Doman found that the L4-5 disc herniation had “resolved as
documented both on the physical examination and … the 1996 MRI scan.” He attributed
appellant’s symptoms to preexisting degenerative lumbar changes. Dr. Doman released
appellant to full duty as a distribution clerk.
On June 22, 2007 OWCP found a conflict of medical opinion between Dr. Doman, for
the government, and Dr. Portee, for appellant, regarding the nature and extent of any injuryrelated residuals. To resolve this conflict, OWCP selected Dr. Walter C. Edwards, a Boardcertified orthopedic surgeon, as impartial medical examiner. OWCP provided a copy of the
medical record and a statement of accepted facts for his review. In an August 8, 2007 report,
Dr. Edwards provided a history of injury and treatment, noting the development of neck pain
with upper extremity symptoms in 2005. On examination, he found normal gait, a full range of
lumbar motion, normal reflexes in the extremities and a normal sensory examination.
Dr. Edwards diagnosed “[h]istory of back and neck injury and disability” without any current
abnormal findings. In an August 13, 2007 report, Dr. Edwards stated that the accepted
conditions had resolved without residuals, and that her current condition was due to the
progression of preexisting degenerative disc disease. He found appellant able to perform
sedentary to light-duty work with lifting limited to 25 pounds.
By notice dated April 29, 2010, OWCP advised appellant that it proposed to terminate
her wage loss and medical compensation benefits on the grounds that the accepted lumbar injury
had ceased without residuals. It accorded Dr. Edwards the weight of the medical evidence as the
impartial medical examiner.5 OWCP allowed appellant 30 days to submit additional evidence.
Appellant did not submit additional evidence prior to June 8, 2010.
By decision dated June 8, 2010, OWCP terminated appellant’s wage loss and medical
compensation benefits effective June 7, 2010 on the grounds that the accepted herniated L4-5
disc had resolved without residuals.
In a July 6, 2010 letter, appellant requested reconsideration. She submitted two reports
from Dr. Derron A. Jones, an attending Board-certified physiatrist. In a July 8, 2010 report,
5

On its face, page four of the April 29, 2010 notice referred to Dr. Doman as the impartial medical examiner.
However, from the detailed discussion of Dr. Edwards’ opinion that preceded this reference, the characterization of
Dr. Doman as the impartial medical examiner appears to be a nondispositive typographical error.

3

Dr. Jones noted appellant’s complaints of severe chronic back pain beginning with a
December 1987 injury. He related appellant’s account of muscle weakness, balance problems
and bladder incontinence. On examination, Dr. Jones observed a normal gait, normal lower
extremity reflexes, no tenderness to lumbar palpation, normal strength and muscle tone in both
legs and nonanatomic hypoesthesia in the right leg. He diagnosed lumbosacral spondylosis
without myelopathy and lumbar facet pain. In a July 22, 2010 report, Dr. Jones noted no
changes from the prior examination. He diagnosed limb pain, cervical facet pain and cervical
spondylosis without myelopathy.
By decision dated September 2, 2010, OWCP denied modification of its previous
decision. It found that Dr. Jones did not find any objective residuals of the accepted injuries or
explain why the conditions he newly diagnosed were related to those injuries. OWCP found that
Dr. Edwards’ opinion continued to represent the weight of the medical evidence.
In September 9 and 13, 2010 letters, appellant requested reconsideration. She contended
that Dr. Doman failed to report her lumbar spasms, and that Dr. Edwards did not explain how the
accepted L4-5 disc herniation resolved when it was still visible on imaging studies.
By decision dated October 14, 2010, OWCP denied reconsideration on the grounds that
appellant’s September 9 and 13, 2010 letters were irrelevant to the claim. It noted that the
critical issue at the time of the last merit decision in the case was the presence of continuing
injury-related residuals, a medical question requiring resolution by medical evidence. As
appellant’s letters did not constitute medical evidence, they were irrelevant to the claim and
insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.6 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.7 The right to medical benefits for an accepted condition is not limited to the period
of entitlement for disability compensation.8 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.9 OWCP’s burden includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.10

6

Bernadine P. Taylor, 54 ECAB 342 (2003).

7

Id.

8

Roger G. Payne, 55 ECAB 535 (2004).

9

Pamela K. Guesford, 53 ECAB 726 (2002).

10

Id.

4

Section 8123(a) of FECA provides that, when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.11 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an impartial medical specialist, pursuant to section 8123(a), to resolve the conflict in the medical
evidence.12 The impartial medical specialist’s report must actually fulfill the purpose for which
it was intended; it must resolve the conflict in medical opinion. An impartial medical specialist’s
report is entitled to greater weight than other evidence of record as long as the conclusion is not
vague, speculative or equivocal and is supported by substantial medical reasoning.13
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a herniated L4-5 disc and a spinal subluxation
from C5 to T3. Appellant remained off work from October 26, 1988 onward. On August 1,
1998 OWCP obtained a second opinion from Dr. Shure finding that the accepted conditions had
ceased without residuals and she could resume full duty. Appellant then submitted an April 5,
1999 report from Dr. Roberson, an attending orthopedic surgeon, finding her totally and
permanently disabled for work although her examination was objectively normal. Dr. Portee, an
attending internist, opined on April 13, 2004 that appellant was totally and permanently disabled
for work due to the accepted herniated disc. OWCP then obtained a second opinion from
Dr. Doman, a Board-certified orthopedic surgeon, who opined on May 25, 2007 that the accepted
injuries had resolved. It found a conflict between Dr. Portee and Dr. Doman, and selected
Dr. Edwards, a Board-certified orthopedic surgeon, as impartial medical examiner. In his
August 8, 2007 report, Dr. Edwards noted no abnormal findings. He attributed appellant’s
symptoms to idiopathic degenerative disc disease and released her to light duty. Based on
Dr. Edwards’ opinion OWCP terminated appellant’s compensation and medical benefits
effective June 7, 2010.
The Board finds that Dr. Edwards’ opinion was of sufficient weight to resolve the
conflict of medical evidence. It was based on a complete and accurate factual and medical
history14 and presented detailed clinical findings demonstrating no residuals of the accepted
conditions. Dr. Edwards provided a clear explanation that appellant’s subjective symptoms
could not be related to the accepted conditions and were therefore due to idiopathic degenerative
disc disease.15 Also, he was unequivocal in finding that the herniated disc and spinal subluxation

11

5 U.S.C. § 8123(a); Robert W. Blaine, 42 ECAB 474 (1991).

12

Delphia Y. Jackson, 55 ECAB 373 (2004).

13

James P. Roberts, 31 ECAB 1010 (1980).

14

E.S., Docket No. 10-565 (issued December 21, 2010).

15

Deborah L. Beatty, 54 ECAB 340 (2003).

5

had resolved.16 Therefore, OWCP properly accorded Dr. Edwards the weight of the medical
evidence.17
On appeal, appellant contends that Dr. Edwards’ opinion was based on an incomplete
history as OWCP did not include 1996 imaging studies in the statement of accepted facts.
However, Dr. Edwards was given the complete medical record, which would include the 1996
imaging studies. Therefore, his opinion was based on a complete factual and medical history.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of
compensation benefits.18 For conditions not accepted by OWCP as being employment related, it
is the employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation.19 The fact that a condition’s etiology is unknown or obscure neither relieves appellant
of the burden of establishing a causal relationship by the weight of the medical evidence, nor
shifts OWCP’s burden of proof to disprove an employment relationship.20
ANALYSIS -- ISSUE 2
Following the Office’s June 8, 2010 decision terminating her compensation benefits,
appellant submitted additional medical reports from Dr. Jones, an attending Board-certified
physiatrist. In July 8 and 22, 2010 reports, Dr. Jones related appellant’s nonanatomic pain
complaints and subjective symptoms. He found no objective abnormalities on examination.
Dr. Jones diagnosed lumbosacral spondylosis, cervical and lumbar facet pain, limb pain and
cervical spondylosis. However, he did not explain the pathophysiologic relationship between the
accepted injuries and the newly diagnosed conditions, or how the herniated L4-5 disc and spinal
subluxation would cause continuing residuals on and after June 7, 2010.21 Also, Dr. Jones
diagnosed cervical and lumbosacral conditions not accepted by OWCP. He did not provide
sufficient rationale supporting a medical causal relationship between these conditions and work
factors.22 Therefore, Dr. Jones’ reports are insufficiently rationalized to outweigh Dr. Edwards’
opinion or create a conflict of medical opinion.

16

D.E., 58 ECAB 369 (2007).

17

James P. Roberts, supra note 13.

18

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

19

Alice J. Tysinger, 51 ECAB 638 (2000).

20

Judith J. Montage, 48 ECAB 292, 294-95 (1997).

21

Mary E. Marshall, 56 ECAB 420 (2005).

22

Alice J. Tysinger, supra note 19.

6

Thus, the Board finds that appellant submitted insufficient rationalized medical evidence
to establish a causal relationship between her condition on and after June 7, 2010 and the
accepted herniated lumbar disc. Therefore, appellant has failed to meet her burden of proof.
On appeal, appellant contends that OWCP wrongfully failed to consider Dr. Jones’
opinion. As stated, OWCP properly found that Dr. Jones’ reports were of insufficient probative
quality to outweigh Dr. Edwards’ opinion or create a conflict of medical opinion.
LEGAL PRECEDENT -- ISSUE 3
To require the office to reopen a case for merit review under section 8128(a) of FECA,23
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show that OWCP erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by OWCP; or (3) constitute
relevant and pertinent new evidence not previously considered by OWCP.24 Section 10.608(b)
provides that when an application for review of the merits of a claim does not meet at least one
of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the
application for reconsideration without reopening the case for a review on the merits.25
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.26 She need only
submit relevant, pertinent evidence not previously considered by OWCP.27 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.28
ANALYSIS -- ISSUE 3
In its September 2, 2010 decision, OWCP affirmed its June 8, 2010 decision terminating
appellant’s wage loss and medical compensation benefits. It found that new medical evidence
submitted from Dr. Jones was insufficient to warrant modification of the termination decision.
The critical issue at the time of the last merit decisions in the case was whether the medical
evidence established that appellant had continuing residuals of the accepted condition on and
after June 7, 2010. To be relevant, the evidence submitted supporting the request for
reconsideration must address the causal relationship of the conditions diagnosed by Dr. Jones to
appellant’s federal employment.

23

5 U.S.C. § 8128(a).

24

20 C.F.R. § 10.606(b)(2).

25

Id. at § 10.608(b). See also D.K., 59 ECAB 141 (2007).

26

Helen E. Tschantz, 39 ECAB 1382 (1988).

27

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

28

Annette Louise, 54 ECAB 783 (2003).

7

In support of her September 9, 2010 request for reconsideration, appellant submitted her
September 9 and 13, 2010 letters. She asserted deficiencies in Dr. Doman’s and Dr. Edwards’
reports. As appellant’s letters do not constitute medical evidence, they are irrelevant to the
claim. Therefore, they do not comprise a basis for reopening the case.29
Appellant has not established that OWCP improperly refused to reopen her claim for a
review of the merits under section 8128(a) of FECA. She did not show that OWCP erroneously
applied or interpreted a specific point of law, advance a relevant legal argument not previously
considered by OWCP or submit relevant and pertinent new evidence not previously considered
by OWCP. Therefore, OWCP’s October 14, 2010 decision denying her September 9, 2010
request for reconsideration was proper under the law and facts of this case.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage loss and medical
compensation benefits effective June 7, 2010. The Board further finds that she did not establish
continuing disability or residuals on and after June 7, 2010. The Board further finds that OWCP
properly denied appellant’s September 9, 2010 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 14 and September 2, 2010 are affirmed.
Issued: October 13, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
29

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

8

